Citation Nr: 1750766	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1952 to August 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for otitis externa.  In July 2016, this matter was remanded (by a Veterans Law Judge other than the undersigned) to schedule the Veteran for his requested Board hearing.  However, in August 2016 correspondence, the Veteran withdrew his hearing request.  The case is now before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's chronic otitis externa is not characterized by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment. 


CONCLUSION OF LAW

The criteria for a compensable rating for chronic otitis externa are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, Diagnostic Code (Code) 6210 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by letters in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA treatment records have been secured.  The RO arranged for VA examinations in June 2008, March 2009, and April 2013.   The Board finds the reports of examination adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran seeks entitlement to a compensable rating for otitis externa.  Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Chronic otitis externa is rated under Code 6210, which provides for a 10 percent rating for symptoms of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's VA treatment records generally show that his ear canals were clear bilaterally.  See December 2005, August and September 2009, and October 2017 VA treatment records.  In November 2007, the Veteran reported that water in his ear often results in infection and chronic motion feeling; he was instructed to keep his ears dry.  During May 2014 VA treatment, the Veteran reported a right ear infection "that happened [a] few weeks ago."

On June 2008 VA examination, the Veteran reported that he has an infection all the time when water gets in his ear.  On physical examination, the pinnae in his ears were intact.  There were no lesions, no growths, and no pain with palpation.  His tympanic membranes were intact.  The examiner opined that the Veteran did not have otitis externa.

On March 2009 VA examination, the Veteran complained of recurrent ear infections occurring after service; they mostly occur after he bathes, so he began using earplugs.  On physical examination, his bilateral ear pinnae was normal and his bilateral external auditory canals were clear.  There was no discharge or erythema and his bilateral tympanic membranes were normal.  There was no infection, wax impaction, mastoid tenderness, or erythema.  The examiner opined that there was no evidence of otitis externa at the time of examination. 

On April 2013 VA examination, otitis externa was not diagnosed.  In fact, on examination, the Veteran did not have any findings, signs, or symptoms attributable to a chronic ear infection or otitis externa, including dry and scaly, serous discharge, or itching of the external ear canal.  

Based on the above, to include the supporting lay statements and medical records, the Board finds that a compensable rating for the Veteran's service-connected otitis externa is not warranted. The clinical records do not reflect either of the Veteran's ears with swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment.  As such, a noncompensable rating is appropriate.

The Veteran has stated that he cannot work due to other medical disabilities; he has not alleged his otitis externa renders him incapable of employment.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record in the context of this increased rating claim.


ORDER

A compensable rating for otitis externa is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


